Citation Nr: 1014576	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-34 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to a compensable rating for bilateral 
onychomycosis. 



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 2000 to March 2004.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Albuquerque Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in January 2010.


FINDINGS OF FACT

1. A back disability was not manifested in service; a back 
injury in service is not shown; and there is no competent 
evidence that shows (or suggests) that any current back 
disability might be related to the Veteran's service. 

2. The Veteran's bilateral onychomycosis is not shown to (at 
any time during the appeal period) have been manifested by 
involvement of 5 percent of the entire body (or of exposed 
areas) or to have required intermittent systemic therapy, or 
to have been manifested by disability analogous to deep 
scarring, scarring involving an area of 144 square inches or 
more, unstable scarring, or scarring that is painful or 
limits function.


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2. A compensable rating for bilateral onychomycosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7801-
7805 (as in effect prior to and from, October 23, 2008), Code 
7806. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Regarding service connection for a low back disability, the 
Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial 
adjudication.  A September 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

Regarding the rating for bilateral onychomycosis, in a claim 
for increase, the VCAA requirement is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   
   

A September 2007 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
It also informed the Veteran of rating and effective date 
criteria.  He has received the general-type notice described 
in Vazquez-Flores, and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent identified postservice 
treatment records have been secured.  The RO arranged for an 
examination in September 2007 regarding the rating for 
bilateral onychomycosis.  The examination was adequate as it 
considered the reported history of the Veteran, was based on 
a thorough examination of the Veteran, and noted all 
complaints and physical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims. 

The Veteran was not afforded a VA examination to evaluate his 
back disability.  Governing regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to a low back 
injury/disability.  Consequently, while there is evidence 
suggesting he may now have a low back disability, there is no 
basis for relating such disability to an event, injury, or 
disease in service, and there is no evidence that tends to do 
so.  Accordingly, even under the low threshold standard of 
McLendon, a VA examination is not warranted.   

B. Legal Criteria, Factual Background, and Analysis

Service connection for a low back disability

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to low back 
injury/complaints. A March 2004 post-deployment health 
assessment is silent for complaints, findings, treatment, or 
diagnosis relating to low back injury/complaints.  

A September 2004 private treatment record from Raney Health 
Center reveals that the Veteran was seen for a chief 
complaint of low back pain.  It was noted that the duration 
of the pain was from "Sun[day] a.m." and that there had 
been no previous such episodes.  It was noted that the onset 
of pain was instant after "moving a crate."  The findings 
were "R-PD, R-L4, L-L2, R Post Sacrum."  The Veteran 
indicated that his back was stiff and had been exacerbated by 
a recent move.  He also reported that he had been a machine 
gunner in the infantry and that his injuries could go back to 
service as he had problems off and on since that time.  
Follow-up visits show chiropractic treatment.   

In a September 2007 letter, the Veteran related that he 
injured his back "humping" personal gear and crew machine 
guns during his active service.  He noted that the backpacks 
provided were poorly designed for carrying machine guns and 
that he and his peers had back problems in service as a 
result.  He stated that his back pain had gotten increasingly 
worse as he aged.  
Notably, while the Veteran's DD Form-214 reveals that he was 
awarded the Combat Action Ribbon and, under 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), would be entitled to the 
relaxed evidentiary requirements afforded to veterans who 
served in combat (if the disability was claimed to be combat 
incurred), he does not allege that he sustained a back injury 
in combat.  

It may be reasonably conceded that the Veteran has a chronic 
back disability (as evidenced by 2004 private treatment 
records).  However, a current disability is only one element 
in establishing a claim of service connection.  There must 
also be evidence of an event, injury, or disease in service 
and medical evidence of a nexus between the current 
disability and the event/injury in service.  As noted above 
the Veteran STRs and post deployment health assessment (near 
the time of his separation from service) are silent for any 
mention of back complaints or injury, and in his January 2008 
notice of disagreement (NOD) the Veteran stated that a low 
back condition was not documented in service.  Hence, there 
is no evidence of a related event or injury in service.  
While the record shows current low back disability, the 
initial report of treatment for such disability clearly 
relates it to a postservice intercurrent lifting injury.  
Notably, the initial report also indicates there had been no 
previous such episodes.  The clinical setting for this 
history renders it highly probative evidence regarding the 
onset of the disability (and tends to render the Veteran's 
accounts relating the disability to injury in service non-
credible). There is no competent (medical) evidence of a 
nexus between the Veteran's current disability and his active 
service.  Without credible evidence of event or injury in 
service, and with no competent evidence of a possible nexus 
between the current disability and service the requirements 
for establishing service connection are not met.  In this 
regard, it is noteworthy that a care-providers notation of 
the Veteran's accounts relating his current disability to 
service does not transform those accounts into competent 
nexus evidence.  

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim.  Therefore, the benefit of 
the doubt rule does not apply; the claim must be denied.  


Rating for bilateral onychomycosis 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Veteran's bilateral onychomycosis is rated under Code 
7820 (for infections of the skin not listed elsewhere), which 
provides for ratings under Codes 7800-7805 (for scars) or 
Code 7806 (for dermatitis).  The criteria for rating scars 
were revised effective October 23, 2008.  The Veteran's claim 
was filed on August 16, 2007; he is entitled to a rating 
under either the prior or, from their effective dates, the 
revised criteria (if such are more favorable). VAOGCPREC 3-
2000.  

The Code 7806 criteria provide for a 10 percent rating for 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. A 30 percent rating is 
warranted for involvement of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period. A 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. 
§ 4.118. 

Under the pre-October 23, 2008 criteria for rating scars, a 
10 percent rating is warranted for a scar (not on the head, 
face, or neck) when it is: A deep scar (one associated with 
underlying tissue damage) or one that causes limited motion, 
and involves an area or areas of 6 square inches (39 sq. cm.) 
or greater (Code 7801); a superficial scar that does not 
cause limited motion and involves an area or areas of 144 
square inches (929 sq. cm.) or greater (Code 7802); a 
superficial, unstable (one where for any reason, there is 
frequent loss of covering of skin over the scar) scar (Code 
7803); a superficial scar that is painful on examination 
(Code 7804).  Under Code 7805 scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (as in effect prior to October 23, 2008).    

Under the revised criteria for rating scars effective October 
23, 2008, a 10 percent rating is warranted for a scar (not on 
the head, face, or neck) when it is: A burn or other scar(s) 
that is deep and nonlinear involving an area of at least 6 
square inches (39 sq. cm) (Code 7801); a burn or other 
scar(s) that is superficial and nonlinear involving an area 
of 144 square inches (929 sq. cm) or greater (Code 7802); 
when there are one or two scars that are painful or unstable 
(Code 7804); or under an appropriate diagnostic code for 
limitation of function (Code 7805).  38 C.F.R. § 4.118 
(effective from October 23, 2008).    

In every instance where he schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As no applicable 
criteria for a 10 percent rating for bilateral onychomycosis 
were met at any time during the appeal period, staged ratings 
are not warranted.

The instant claim for increase was received in August 2007.  
The Veteran has not identified any treatment for the 
disability in the preceding year.

On September 2007 examination (on behalf of VA) the Veteran 
reported having bilateral onychomycosis since June 2002.  Due 
to the condition he had loss of toenails and toenail 
deformity.  In the prior 12 months he had not received any 
treatment.  He described impairment consisting of painful 
loss of toenails 1-2 times per year causing him to miss 3-5 
days of work.  There was no scar present.  There was 
exfoliation, disfigurement, tissue loss of less than 6 square 
inches, and abnormal texture of less than six square inches.  
There was no limitation of motion.  The skin lesion was 0 
percent of an exposed area and .01 percent of the whole body.  
The right great toenail was grown out 3/4 of length with 3/4 
involved with fungus.  The left great toenail was grown out 
to 1/2 of length with 1/4 involved with fungus.  The entire right 
5th toenail was involved with fungus.  There was no 
tenderness on examination.  The diagnosis was subjectively 
disfigured and loosening nails and objectively discolored 
nails consistent with fungal infection. 

Considering initially the Code 7806 criteria, the condition 
does not affect at least 5 percent of the entire body; the 
September 2007 examiner noted that .01 percent of the entire 
body was affected and an exposed area was not affected.  As 
the Veteran had not received any treatment for the skin 
condition over the prior 12 months, he is not shown to have 
received corticosteroids or immunosuppressive drugs, and 
intermittent systemic therapy in a 12 month period is not 
shown.  Consequently, a compensable rating under Code 7806 
criteria is not warranted.  38 C.F.R. § 4.118.

Considering rating the disability as scars, under the pre-
October 23, 2008 criteria, Code 7801 requires involvement of 
an area or areas of 6 square inches (39 sq. cm.).  Code 7802 
requires involvement of an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Involvement of such extent is not 
shown.  Code 7803 requires a scar that is unstable, such is 
not shown.  Code 7804 requires a scar that is painful on 
examination; the Veteran's toenails were described as 
nontender on examination.  Although he reports painful loss 
of toenails a couple of times a year, he has indicated he did 
not seek treatment; therefore the onychomycosis of the 
toenails is not shown to be painful on examination.  Code 
7805 provides for a rating based on limitation of function of 
the affected part.  No associated limitation of function was 
found on examination.  Consequently, a compensable rating 
under pre-October 23, 2008 Codes 7801-7805 is not warranted.  
38 C.F.R. § 4.118. 

Under the criteria that came into effect October 23, 2008, 
Code 7801 requires that the area or areas affected exceed 6 
square inches (39 sq. cm.).  Code 7802 requires that the area 
or areas affected exceed 144 square inches (929 sq. cm.).  
Involvement of such extent is not shown. Code 7804 requires a 
scar that is unstable or painful, such is not shown.  Code 
7805 requires limitation of function and such is not shown.  
Consequently, a compensable rating under Codes 7801-7805 is 
not warranted.  38 C.F.R. § 4.118 (effective from October 23, 
2008). 

In summary, the Veteran's bilateral onychomycosis does not 
meet (and is not shown to at any time during the appeal 
period have met) any applicable schedular criteria for a 
compensable rating for such disability.  Consequently, a 
schedular compensable rating for the disability is not 
warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence in the record of symptoms of 
and/or impairment due to bilateral onychomycosis not 
encompassed by the criteria for the 0 percent rating 
assigned.  Therefore, the schedular criteria are not 
inadequate.  While the Veteran relates that he lost time from 
work due to the disability, it is noteworthy that he 
indicated he did not seek treatment at such times.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111 (2008).  

Finally, while the Veteran reported on September 2007 
examination that he was unable to work for 3-5 days 1-2 times 
per year, he has not alleged unemployability due to his 
service-connected onychomycosis, and the matter of 
entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 
In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the benefit of 
the doubt doctrine does not apply.  The claim must be denied.


ORDER

Service connection for a low back disability is denied. 

A compensable rating for bilateral onychomycosis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


